 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
11   TRACYE BENARD WASHINGTON,                    No. 1:19-cv-00156-NONE-GSA-PC
12                 Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                  RECOMMENDATIONS IN FULL
13         vs.                                    (Doc. No. 43.)
14   HICKS, et al.,                               ORDER DENYING PLAINTIFF’S MOTION
15                                                FOR PRELIMINARY INJUNCTIVE
                 Defendants.                      RELIEF
16                                                (Doc. No. 39.)

17
18
19          Plaintiff, Tracye Benard Washington, is a state prisoner proceeding pro se with this
20   civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States
21   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
22          On May 6, 2021, findings and recommendations were issued, recommending that
23   plaintiff’s motion for preliminary injunctive relief, filed on April 26, 2021, be denied. (Doc.
24   No. 43.) On May 17, 2021, plaintiff filed objections to the findings and recommendations.
25   (Doc. No. 47.) In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule
26   304, this court has conducted a de novo review of this case. Having carefully reviewed the
27   entire file, including plaintiff’s objections, the court finds the findings and recommendations to
28   be supported by the record and proper analysis.

                                                       1
 1        Accordingly, THE COURT HEREBY ORDERS that:
 2        1.    The findings and recommendations issued by the magistrate judge on May 6,
 3              2021, (Doc. No. 43), are ADOPTED IN FULL; and
 4        2.    Plaintiff’s motion for preliminary injunctive relief, filed on April 26, 2021,
 5              (Doc. No. 39), is DENIED.
 6
     IT IS SO ORDERED.
 7
 8     Dated:   June 1, 2021
                                                     UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
